MILLS, Judge.
There is competent substantial evidence in the record supporting the deputy commissioner’s determination that at the time of the industrial accident the claimant was employed by only one employer, Johnny Aiello, who was operating one business at adjacent locations covered by one workers’ compensation insurance policy issued to “Johnny Aiello d/b/a Sugar Shack Lounge.”
We therefore find no merit in the issue raised on appeal. The issue raised on cross appeal is moot.
AFFIRMED.
WENTWORTH and BARFIELD, JJ., concur.